DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,052,003 B2 to Burns (“Burns”) in view of U.S. Patent No. 5,975,889 to Culpepper (“Culpepper”).
As to claim 1, Burns teaches a beverage plug (plug 110) for insertion into a drinking opening (col. 5, lines 11-14) of a container lid (Fig. 5) comprising: an elongated stick (elongated projection 130) having a first end (proximal end 118) and an opposite second end (distal end 134) with an integral plug portion (body portion 112) being formed between the first end and the second end and being 
Culpepper teaches wherein a candle holder (candle support apparatus 10) is integrally formed at the first end (Fig. 2A) and comprises a cup-shaped structure (candle socket 30) for receiving and holding a candle (candle 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the candle socket of Culpepper to the plug as taught by Burns to enable to user to secure the candle to a suitable object (Culpepper, abstract). 
As to claim 2, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the cup-shaped structure has a cylindrical shape (Fig. 1), as taught by Culpepper. 
As to claim 3, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the candle holder (candle socket 30) is formed immediately above the plug portion (cap 12), as taught by Culpepper.
As to claim 4, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the plug portion has an oblong shape that protrudes radially outwardly from the candle holder (Fig. 3).
As to claim 5, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the plug portion (cap 12) has a width (Fig. 2A) that is greater than a diameter of the candle holder (candle socket 30), as taught by Culpepper.

As to claim 7, Burns modified by Culpepper teaches the beverage plug of claim 1, wherein the beverage plug is formed as a single molded piece of plastic (Burns, col. 4, lines 26-27).
As to claim 8, Burns teaches a celebratory kit comprising: a lid (Fig. 5) for a container (col. 5, lines 11-14), the lid including a drinking opening (col. 5, lines 11-14); and a beverage plug (plug 110) for insertion into the drinking opening of the container lid (col. 5, lines 11-14), the beverage plug comprising an elongated stick (elongated projection 130) having a first end (proximal end 118) and an opposite second end (distal end 134) with an integral plug portion (body portion 112) being formed between the first end and the second end and being configured for plugging the drinking opening (Fig. 5); but does not teach a candle; wherein a candle holder is integrally formed at the first end and comprises a cup-shaped structure for receiving and holding the candle.
Culpepper teaches a candle (candle 24); wherein a candle holder (Fig. 2A) is integrally formed at the first end and comprises a cup-shaped structure (candle socket 30) for receiving and holding the candle (Fig. 2A)17. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the candle socket of Culpepper to the plug as taught by Burns to enable to user to secure the candle to a suitable object (Culpepper, abstract). 

As to claim 10, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the candle holder (candle socket 30) is formed immediately above (Fig. 2A) the plug portion (cap 12), as taught by Culpepper.
As to claim 11, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the plug portion has an oblong shape (Fig. 5) that protrudes radially outwardly from the candle holder.
As to claim 12, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the plug portion (cap 12) has a width (Fig. 2A) that is greater than a diameter of the candle holder (candle socket 30), as taught by Culpepper.
As to claim 13, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the elongated stick has a circular cross-section below the plug portion (Fig. 3).
As to claim 14, Burns modified by Culpepper teaches the celebratory kit of claim 8, wherein the beverage plug is formed as a single molded piece of plastic (Burns, col. 4, lines 26-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2021/0179327 A1 to Bernstein et al. discloses a device for securing a candle to a drink cup for celebrations.
U.S. PGPUB 2018/0215507 A1 to Ingram discloses an ornamental clip-on device for holding a candle on a cup.
U.S. PGPUB 2014/0138379 A1 to Hill discloses a candle cap.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733                        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733